Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/2022.

It is noted the previous restriction requirement has a typo regarding the claim numbering.  Method claims 8-14 were included in the list with the device claims.  The restriction presented was/is between a method and device.  The device claims were elected.  As such, the method claims 8-14 are also withdrawn and they are clearly directed to the non elected invention method claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 20060106497 A1)

Regarding claim 1, Ishikawa et al. discloses a teaching apparatus for a substrate transfer system, wherein the substrate transfer system 1 includes a substrate transfer device and a substrate receiving device, the substrate transfer device is configured to hold a substrate (Isokawa, Abstract and Figs. 1-10), and 
the substrate receiving device is configured to receive the substrate from the substrate transfer device (Isokawa, Abstract and Fig. 1), 
the teaching apparatus comprises: 
a teaching substrate  3 configured to be held to the substrate transfer device (Isokawa, Abstract and Figs. 1-8);
a camera 4 mountable to the teaching substrate; and 
a controller for controlling an operation of the substrate transfer device holding the teaching substrate and/or the substrate receiving device (Isokawa, Abstract and Figs. 3); and the controller includes: 
a receiving unit that receives an image photographed by the camera 4; 
8 that calculates a relative positional relationship between the substrate transfer device and the substrate receiving device from the received image; and 
a determining unit that determines a stop position of the substrate transfer device and/or the substrate receiving device based on the relative positional relationship between the substrate transfer device and the substrate receiving device calculated by the analyzer (Isokawa, Abstract and Figs. 1-8 & ¶s30-64 – teaches the structure and functionality.  Note: MPEP §2114 II1)

Regarding claim 2, Ishikawa et al. discloses a teaching apparatus according to claim 1, wherein the analyzer calculates the relative positional relationship between the substrate transfer device and the substrate receiving device based on a mark in the image photographed by the camera (Isokawa, Abstract and Figs. 1-8 & ¶s40-50 & MPEP §2114).

Regarding claim 3, Ishikawa et al. discloses a teaching apparatus according to claim 2, wherein the substrate receiving device 5 includes the mark 7 (¶39).

Regarding claim 4, Ishikawa et al. discloses a teaching apparatus according to claim 2, wherein the substrate receiving device is configured to receive a target substrate 3 including the mark (¶39).

Regarding claim 5, Ishikawa et al. discloses a teaching apparatus according to claim 2, wherein the analyzer calculates the relative positional relationship between the substrate transfer device and the substrate receiving device based on a position of the mark in the image (Isokawa, Abstract and Figs. 1-8 & ¶s30-64 – teaches the structure and functionality & MPEP §2114).

Regarding claim 6, Ishikawa et al. discloses a teaching apparatus according to claim 2, wherein the analyzer calculates the relative positional relationship between the substrate transfer device and the substrate receiving device based on a size of the mark in the image (Isokawa, Abstract and Figs. 1-8 & ¶s30-64 ).

Regarding claim 7, Ishikawa et al. discloses a teaching apparatus according to claim 1, wherein the controller includes a command unit that issues an operation command to the substrate transfer device and/or the substrate receiving device based on the stop position determined by the determining unit (Isokawa, Abstract and Figs. 1-8 & ¶s30-64 – teaches the structure and functionality & MPEP §2114).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



1/18/2022



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
        "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).